Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Application, Amendments, and/or Claims
2.	The Amendment filed on 17 June 2022 has been entered in full.  Claims 1, 8, 77-82, 85-88 and 94-96 have been amended, claims 17, 19, 21, 34, 71-74, 83, 91-92 and 97 have been cancelled, and claims 107-128 have been added. Newly added claims 107-122 will be examined as they fit under the rubric of the elected invention. Newly added claims 123-128 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Therefore, claims 1, 8, 77-82, 84-90, 93-96 and 98-128 are pending, and claims 1, 8, 77-82, 84-90, 93-96 and 98-122 are the subject of this Office Action.

Information Disclosure Statement
3.	The information disclosure statements (IDS) submitted on 15 April 2022, 24 June 2022, 12 July 2022, 22 August 2022, and 30 August 2022 have been considered by the examiner.

Withdrawn Objections and/or Rejections
4.	The rejection of claims 19, 72-74, 83, 91-92 and 97 under 35 U.S.C. 112(a) (Written Description) as set forth at pp. 3-7 of the previous Office Action (mailed 17 March 2022) is moot in view of Applicant’s cancelation of said claims (filed 17 June 2022).
Claim Objections
5.	Claims 1, 8 and 107-113 are objected to because of the following informalities:  they recite non-elected species.  Appropriate correction is required.

New and/or Maintained Objections and/or Rejections
Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claims 107-109 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
8.	Claims 107-109 each recite the limitation "the first affinity domain" and “the second affinity domain”.  There is insufficient antecedent basis for this limitation in the claim. Claim 1, from which claims 107-109 depend, does not recite a first or second “affinity domain.”

Claim Rejections - 35 USC § 112, 1st Paragraph (Written Description)
9.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

10.	Claims 1, 8, and 77-83, 84-90, 93-96 remain rejected, and newly added claims 107-108, 110-115, 117-118 and 120-121 are under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
11.	The U.S. Court of Appeals for the Federal Circuit recently reaffirmed, in an en banc decision, that the written description requirement for a genus may be satisfied either by (i) the disclosure of a representative number of species falling within the scope of the genus or (ii) structural features common to the members of the genus so that one of skill in the art can "visualize or recognize" the members of the genus. Ariad Pharmaceuticals', Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1350, 94 U.S.P.Q.2d 1161, 1171 (en banc) (Fed. Cir. 2010), citing Regents" of the University of California v. Eli Lilly & Co., 119 F.3d 1559, 1568-69, 43 U.S.P.Q.2d 1398, 1406 (Fed. Cir. 1997). 
12.	The representative ways of satisfying the written description requirement as set out by the Federal Circuit in Ariad Pharmaceuticals comport with statements set out in the USPTO's Manual of Patent Examining Procedure (M.P.E.P.). In particular, the M.P.E.P. provides that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species of relevant identifying characteristics. M.P.E.P. § 2163, II, A, 3, (a), (ii). 
13.	The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the Application.  These include:  (1) Actual reduction to practice, (2) Disclosure of drawings or structural chemical formulas, (3) Sufficient relevant identifying characteristics (such as: i. Complete structure, ii. Partial structure, iii. Physical and/or chemical properties, iv. Functional characteristics when coupled with a known or disclosed, and correlation between function and structure), (4) Method of making the claimed invention, (5) Level of skill and knowledge in the art, and (6) Predictability in the art.  “Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient.” MPEP § 2163.
14.	The claims are drawn very broadly to a method of promoting the activation and proliferation of a natural killer cell or a T cell, the method comprising: contacting a natural killer cell or a T cell in a liquid culture medium comprising an effective amount of (i) a single-chain chimeric polypeptide comprising a first target-binding domain, a linker domain, and a second target-binding domain, and (ii) an IgGI antibody construct that comprises at least one antigen-binding domain that binds specifically to the linker domain, under conditions that allow for the activation and proliferation of the natural killer cell or the T cell, wherein the first target-binding domain and the second target-binding domain are each independently selected from the group consisting of: soluble IL-7, soluble IL-21, soluble TGF- PRII, soluble IL-18, and soluble IL-12. The claims also method of promoting the activation and proliferation of a natural killer cell or a T cell, the method comprising: contacting a natural killer cell or a T cell in a liquid culture medium comprising: (1) an effective amount of a multi-chain chimeric polypeptide comprising: (a) a first chimeric polypeptide comprising: (i) a first target-binding domain; (ii) a soluble tissue factor domain; and (iii) a first domain of a pair of affinity domains; (b) a second chimeric polypeptide comprising: (i) a second domain of a pair of affinity domains; and (ii) a second target-binding domain, wherein the first chimeric polypeptide and the second chimeric polypeptide associate through the binding of the first domain and the second domain of the pair of affinity domains and the first target-binding domain and the second target-binding domain are each independently selected from the group consisting of: soluble IL-7, soluble IL-21, soluble TGF-βRII, soluble IL-18, and soluble IL-12; and (2) an effective amount of an IgGI antibody construct comprising at least one antigen- binding domain that binds specifically to the soluble tissue factor domain, under conditions that allow for the activation and proliferation of the natural killer cell or the T cell. The claims also recite wherein the first chimeric polypeptide comprises a sequence at least 90% or 95% identical to SEQ ID NO: 141, and the second chimeric polypeptide comprises a sequence at least 90% or 95% identical to SEQ ID NO: 14. The claims also recite wherein  the soluble IL-7 comprises a sequence that is at least 90% or 95% identical to SEQ ID NO: 135; and the soluble IL-21 comprises a sequence that is at least 90% or 95% identical to SEQ ID NO: 124
Thus, the claims have been broadly interpreted by the Examiner as reading upon method of promoting the activation and proliferation of a natural killer cell or T cell utilizing an extremely large genus of single-chain and multi-chain chimeric polypeptides that are defined only by a partial structure and a desired function/activity.
15.	While the Specification provides adequate written description for a number of single-chain and multi-chain chimeric polypeptides that are defined by particular amino acid sequences (See Examples), it does not provide adequate written description for the genus of variants encompassed by the claims that (1) comprise first and second target-binding domains, soluble tissue factor domains, and affinity domains without any disclosed structure; or (2) encompass variants having as little as 70% sequence identity to IL-7, IL-21 and human tissue factor (See pg. 67 of the Specification), that have the recited functions and can be used in the claimed methods.  Accordingly, the specification does not provide adequate written description of the claimed genus.
16.	For genus claims, an adequate written description of a claimed genus requires more than a generic statement of an invention's boundaries. A patent must set forth either a representative number of species falling within the scope of the genus or structural features common to the members of the genus. Kubin, Exparte, 83 USPQ2d 1410 (Bd. Pat. App. & Int. 2007); Ariad Pharms., Inc. v. Eli Lilly& Co., 598 F.3d 1336, 1350 (Fed. Cir. 2010).  
A “patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.”), see MPEP 2163.IIAii.
17.	Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the 'written description' inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116).
18.	Without any recitation of the structure of the first and second target-binding domains, the soluble tissue factor domains, and the affinity domains, the skilled artisan cannot envision the detailed chemical structure of the encompassed polypeptides, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation.   Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it.  The product itself is required.  See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
19.	One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481 at 1483.  In Fiddes, claims directed to mammalian FGF's were found to be unpatentable due to lack of written description for that broad class.  The specification provided only the bovine sequence.  Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115).

Response to Arguments
20.	Applicant’s arguments as they pertain to the rejections have been fully considered but are not persuasive for the following reasons.
21.	Applicant argues at pp. 15-16 of the response (filed 17 June 2022) that independent claims 1 and 8 have been amended to recite that the first and second target-binding domains are each independently selected from the group consisting of: soluble IL-7, soluble IL-21, soluble TGF-βRII, soluble IL-18, and soluble IL-12. At pp. 16-20 Applicant has provided sequence alignments of naturally occurring IL-7 and IL-21 from 4 species of primates, and at pp, 32-40 the sequence alignments of naturally occurring soluble tissue factor domains, IL-15 and IL-15Rα from 4 species of primates. Based on these alignments, Applicant argues that in view of the sequence conservation between different species, one skilled in the art would understand that amino acid positions that are not conserved between species are les likely to be needed for function and can be substituted, whereas amino acid positions that are conserved between species are more likely to be needed for function and should not be substituted. 
22.	Applicant’s arguments have been fully considered but are not found persuasive for the following reasons.  In order to provide adequate written description and evidence of possession of a claimed genus of single-chain and multi-chain chimeric polypeptides, the specification must provide sufficient distinguishing identifying characteristics of the genus of compounds. However, the specification fails to provide any critical structural features to adequately describe the genus of single-chain and multi-chain chimeric polypeptides that have the recited functions. The courts have held that:
“[A] sufficient description of a genus… requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can 'visualize or recognize' the members of the genus” (AbbVie, 759 F.3d at 1297, reiterating Eli Lilly, 119 F.3d at 1568-69).

23.	The Examiner does not dispute here that, given the sequences for the individual domains, the specification enables one of skill in the art to make and use single-chain and multi-chain chimeric polypeptides meeting all the functional limitations of the claims. It is reasonable to expect that such single-chain and multi-chain chimeric polypeptides could be found using the guidance that is provided in the specification. Thus, the claims are enabled, but this is not enough to meet the written description requirement. While the Examples provide by the Applicant at pp. 40-41 of the Response are clearly described, the claims are not so limited and encompass variants of the first and second target-binding domains, the soluble tissue factor domain, and the affinity domains of the single-chain and multi-chain chimeric polypeptides recited in the claimed methods. While Applicant has provided sequence alignments for the individual domains from 4 species of primates, such does not allow one skilled in the art could not clearly recognize or visualize what amino acid residues can be changed in the recited domains without effecting the claimed function.

Summary
24.	Claims 1, 8, 77-83, 84-90, 93-96, 107-115, 117-118 and 120-121 stand rejected.
Claims 101, 116, 119 and 122 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


25.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Advisory Information
     Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jon M. Lockard whose telephone number is (571) 272-2717.  The examiner can normally be reached on Monday through Friday, 8:00 AM to 4:30 PM.
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama, can be reached on (571) 272-2911.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Christine J Saoud/Primary Examiner, Art Unit 1647                                                                                                                                                                                                        

/J.L/Examiner, Art Unit 1647                                                                                                                                                                                                        October 3, 2022